[Cite as State ex rel. Santiago v. Saffold, 2014-Ohio-2539.]


                  Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 101240



                  STATE EX REL. CARLOS SANTIAGO

                                                               RELATOR

                                                       vs.

                         CUYAHOGA COUNTY COURT
                         JUDGE SHIRLEY S. SAFFOLD
                                                               RESPONDENT




                                            JUDGMENT:
                                            WRIT DENIED


                                            Writ of Procedendo
                                            Motion No. 474507
                                            Order No. 475344

        RELEASE DATE: June 11, 2014
FOR RELATOR

Carlos Santiago, pro se
No. A389-108
Grafton Reintegration Center
2500 S. Avon Belden Road
Grafton, Ohio 44044


ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor
James E. Moss
Assistant County Prosecutor
8th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
MARY J. BOYLE, A.J.:

       {¶1} On April 11, 2014, the relator, Carlos Santiago, commenced this

procedendo action1 against the respondent, Judge Shirley Strickland Saffold, to compel

the judge to rule on a motion for jail-time credit that Santiago filed on February 5, 2014,

in the underlying case, State v. Santiago, Cuyahoga C.P. No. CR-99-385140.2 On May

1, 2014, the respondent judge moved for summary judgment on the grounds of mootness

and procedural defects.       Santiago never filed a timely response.           For the following

reasons, this court grants the judge’s summary judgment motion and denies the

application for a writ of procedendo.

       {¶2} Attached to the judge’s dispositive motion is a copy of a certified April 25,

2014 journal entry granting Santiago 43 days of jail-time credit in the underlying case.

This journal entry establishes that the judge has proceeded to judgment on the subject

motion and that this writ action is moot.




       1   The writ of procedendo is an order from a court of superior jurisdiction to one of inferior
jurisdiction to proceed to judgment. Yee v. Erie Cty. Sheriff’s Dept., 51 Ohio St.3d 43, 553 N.E.2d
1354 (1990). Procedendo is appropriate when a court has either refused to render a judgment or has
unnecessarily delayed proceeding to judgment. State ex rel. Watkins v. Eighth Dist. Court of
Appeals, 82 Ohio St.3d 532, 696 N.E.2d 1079 (1998). However, procedendo will not lie to control
the exercise of judicial discretion. Moreover, it will not issue when there is an adequate remedy at
law. State ex rel. Hansen v. Reed, 63 Ohio St.3d 597, 589 N.E.2d 1324 (1992).

       2  On June 22, 2000, in the underlying case, the respondent judge sentenced Santiago to 17
months for grand theft motor vehicle concurrent to a 14-year sentence for attempted murder, five-year
firearm specification, and improper discharge of a firearm in State v. Santiago, Cuyahoga C.P. No.
CR-99-383719.
      {¶3} Relator also did not comply with R.C. 2969.25(C) which requires that an

inmate file a certified statement from his prison cashier setting forth the balance in his

private account for each of the preceding six months.    This also is sufficient reason to

deny the mandamus, deny indigency status, and assess costs against the relator.      State

ex rel. Pamer v. Collier, 108 Ohio St.3d 492, 2006-Ohio-1507, 844 N.E.2d 842; and

Hazel v. Knab, 130 Ohio St.3d 22, 2011-Ohio-4608, 955 N.E.2d 378.

      {¶4} Additionally, the relator failed to support his complaint with an affidavit

“specifying the details of the claim” as required by Loc.App.R. 45(B)(1)(a). State ex rel.

Leon v. Cuyahoga Cty. Court of Common Pleas, 123 Ohio St.3d 124, 2009-Ohio-4688,

914 N.E.2d 402; State ex rel. Wilson v. Calabrese, 8th Dist. Cuyahoga No. 70077, 1996

Ohio App. LEXIS 6213 (Jan. 18, 1996).

      {¶5} Accordingly, this court grants the respondent’s motion for summary

judgment and denies the writ. Relator to pay costs. This court directs the clerk of court

to serve upon the parties notice of this judgment and its date of entry upon the journal.

Civ.R. 58(B).

      {¶6} Writ denied.



______________________________________________
MARY J. BOYLE, ADMINISTRATIVE JUDGE

MARY EILEEN KILBANE, J., and
EILEEN T. GALLAGHER, J., CONCUR
                                     KEY WORDS

101240

Procedendo; jail-time credit; mootness; R.C. 2969.25(C); prison cashier’s statement; and
Loc.App.R. 45 supporting affidavit. Procedendo action to compel ruling on a motion for
jail-time credit rendered moot by the judge granting 43 days of jail-time credit. Relator
also did not comply with R.C. 2969.25(C) because he failed to attach a prison cashier’s
statement, and relator did not file a supporting affidavit as required by Loc.App.R. 45.